People v Kelvin R. (2021 NY Slip Op 07526)





People v Kelvin R.


2021 NY Slip Op 07526


Decided on December 28, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 28, 2021

Before: Kern, J.P., Moulton, Mendez, Shulman, Higgitt, JJ. 


Ind. No. 2180/15 Appeal No. 14907 Case No. 2018-2091 

[*1]The People of the State of New York, Respondent,
vKelvin R., Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Dalourny Nemorin of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Alan Gadlin of counsel), for respondent.

Judgment, Supreme Court, New York County (Melissa C. Jackson, J.), rendered September 7, 2017, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a youthful offender, to a term of five years' probation, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the surcharge and fees imposed at sentencing, and otherwise affirmed.
Based on the People's consent as a matter of prosecutorial discretion, and pursuant to our own interest of justice powers, we vacate the surcharge and fees
imposed at sentencing (see People v Chirinos, 190 AD3d 434 [1st Dept 2021]). THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 28, 2021